DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
Claims 1-5, 7, 11-15 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the cell of (a)” “a cell from (a)” and “all the components of step (a)” renders the claim indefinite because step (a) is a method step, not a product such as a cell or components.  Further, the recitation of “a cell from (a) comprising said modified nucleotide sequence” renders the claim indefinite because it is unclear whether it is referring to a cell that comprises polynucleotide modification template or having the polynucleotide integrated into the cell genome, cell plasmid or other targets.  As such, the metes and bounds of the claim cannot be established.  
Dependent claims 2-5, 7, 11 and 12 are rejected for same reason because they depend on claim 1.  
Regarding claim 3, the recitation of “selected from the group consisting of an alkane spacer, a fluorophore…or any one combination thereof” renders the claim indefinite because the group members are recited in alternative and it is unclear what is being selected from and what the combination the claim is referring to.  
Regarding claim 12, the recitation of “the frequency of off-site integration derived from a control method” renders the claim indefinite because the nature and number of derivative process is unknown. It is unclear how the frequency is “derived” from a control method.
Regarding claim 13, the recitation of “a microbial cell from step (a) renders the claim indefinite because step (a) is a method step, not a product such as a cell. 
Dependent claims 14 and 15 are rejected for same reason because they depend on claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch, in view of Watzele (US 20040259081).
Frisch teaches a method genetic targeting in non-conventional yeast using an RNA guided endonuclease (RGEN) comprising providing a guide RNA, a Cas nuclease and a donor DNA to said yeast (paragraph [0016] and [0017]).  Frisch teaches that the donor DNA sequence comprises at least one sequence that comprise a least one nucleotide modification when compared to the nucleotide sequence to be edited (paragraph [0076]).  Frisch teaches the donor DNA may be either single stranded or double stranded (paragraph [0082]).  Frisch teaches determining HR frequency following Cas9/sgRNA mediated DNA double stranded break repair when polynucleotide modification template DNA sequences were provide in the transformation (paragraph [0031], and example 9).  
However, Frisch does not teach the polynucleotide template is protected.
Watzele teaches a method of stabilizing short linear DNA in cell free systems cellular systems containing exonucleases (title, and paragraph [0020]-[0021]). Watzele teaches methods of stabilizing linear short double stranded DNA includes incorporation of exonuclease resistant nucleotide analogues or other exonuclease-resistant molecules at the 3’ end of the template, use of PCR primers which contain exonuclease resistant nucleotides to prepare a linear short DNA, and circularization of the template to form a ring shaped closed template (paragraph [0023]-[0025] and 0029]). Watzele teaches that the exonuclease resistant nucleotide analogues includes 5’ phosphothioate (paragraph [0030]), and biotin (example 4). Watzele demonstrated that protection of the short linear double stranded template by said methods (paragraph [0073]).
It would have been obvious to an ordinary skilled in the art to recognize that short linear double stranded DNA may be degraded by in vitro or cellular systems that contain exonuclease during biological processes based on the teaching from Wazele.  Wazele also provides a solution to said problem by protecting the short linear double stranded DNA that resists such degradation. Although the short linear double stranded DNA template taught by Wazele is used for transcription and protein expression, the ordinary skilled in the art would recognize that the degradation of the short linear double stranded DNA may occur in any system that comprises exonuclease. The ordinary skilled in the art attempting to use RGEN to modify bacterial genome using the method taught by Frisch would thus be motivated to protect the double stranded donor DNA at 5’ or 3’ ends to prevent DNA from being degraded by exonuclease.  The ordinary skilled in the art would at least try to compare a protected vs. unprotected donor template in RGEN system in microbial cell to determine whether the protection result in increased HDR efficiency. The ordinary skilled in the art would have reasonable expectation of success to protect the donor double stranded DNA taught by Frisch following method taught by Watzele, i.e. biotin (example 4). Therefore, the claimed invention of claims 1, 2  and 13 would have been prima facie obvious to an ordinary skilled in the art at the time the application was made.
Regarding claim 3, Wazele teaches the protection may be biotin (example 4).
Regarding claim 4, Wazele teaches the protection is circularization of the polynucleotide template (paragraph [0029]).  
Regarding claim 5, Wazele teaches the protection is incorporating 5’ phosphothioate-protected nucleoside (paragraph [0030], line 4-6).
Regarding claim 7, Frisch teaches the in the modification polynucleotide may be addition, deletion or substitution of one or more nucleotides in target site (paragraph [0076]).
Regarding claims 11 and 12, Frisch teaches determining the rate of specific and/or random integration of DNA in yeast (paragraph [0115]).
Regarding claims 14 and 15, Frisch teaches the non-conventional yeast is a member of a genus selected from the group consisting of Yarrowia, Pichia, Schwanniomyces, Kluyveromyces, Arxula, Trichosporon, Candida, Ustilago, Torulopsis…Pachysolen (paragraph [0011]-[0012]).
Response to Arguments
Applicant argues the previous rejection does not teach every element of the amended claims, especially “protected template donor DNA.” 
This argument is moot in view of the updated 103 rejection as discussed in detail set forth above.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636